PER CURIAM:
Thomas John Majeed appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). We affirm. Because the amendment in question did not lower Majeed’s Guidelines sentence, we find the district did not abuse its discretion denying the motion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We deny Majeed’s motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.